 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 ELENA MOIS,                                              Case No.: 2:15-cv-00143-APG-NJK

 4          Plaintiff                                            Order for Status Report

 5 v.

 6 WYNN LAS VEGAS, LLC,

 7          Defendant

 8         On April 5, 2019, the parties informed the court that plaintiff Elena Mois is no longer in

 9 bankruptcy and still owns the claims at issue in this case. ECF No. 55. The parties requested

10 until May 6, 2019 to continue discussions before providing the court with available trial dates.

11 Id. The parties have as yet not filed anything regarding either settlement or available trial dates.

12         IT IS THEREFORE ORDERED that on or before May 15, 2019, the parties shall file a

13 status report.

14         DATED this 9th day of May, 2019.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
